 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     DAVID McGOWAN (SBN 154289)
 3   dmcgowan@durietangri.com
     LAURA E. MILLER (SBN 271713)
 4   lmiller@durietangri.com
     VICTORIA L. WEATHERFORD (SBN 267499)
 5   vweatherford@durietangri.com
     RAGHAV R. KRISHNAPRIYAN (SBN 273411)
 6   rkrishnapriyan@durietangri.com
     MATTHEW W. SAMUELS (SBN 294668)
 7   msamuels@durietangri.com
     217 Leidesdorff Street
 8   San Francisco, CA 94111
     Telephone: 415-362-6666
 9   Facsimile: 415-236-6300
10   YOUNG BASILE HANLON & MACFARLANE, P.C.
     JEFFREY D. WILSON (Pro Hac Vice)
11   wilson@youngbasile.com
     ANDREW R. BASILE, JR. (SBN 208396)
12   abasile@youngbasile.com
     EDDIE D. WOODWORTH (Pro Hac Vice)
13   woodworth@youngbasile.com
     RYAN T. MCCLEARY (Pro Hac Vice)
14   mccleary@youngbasile.com
     3001 W. Big Beaver Road, Suite 624
15   Troy, MI 48084
     Telephone: (248) 649-3333
16   Facsimile: (248) 649-3338
17   Attorneys for Plaintiff
     PLEXXIKON INC.
18

19                               IN THE UNITED STATES DISTRICT COURT

20                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
21                                             OAKLAND DIVISION
22   PLEXXIKON INC.,                                    Case No. 4:17-cv-04405-HSG

23                                Plaintiff,            PLAINTIFF PLEXXICON INC.’S
                                                        ADMINISTRATRATIVE MOTION TO FILE
24          v.                                          UNDER SEAL PURSUANT TO CIVIL L.R. 7-
                                                        11 AND 79-5
25   NOVARTIS PHARMACEUTICALS
     CORPORATION,                                       Ctrm: 2 – 4th Floor
26                                                      Judge: Honorable Haywood S. Gilliam, Jr.
                                  Defendant.
27

28

                 PLAINTIFF PLEXXICON INC.’S ADMINISTRATRATIVE MOTION TO FILE UNDER SEAL
                       PURSUANT TO CIVIL L.R. 7-11 AND 79-5 / CASE NO. 4:17-CV-04405-HSG
 1          Pursuant to Civil L.R. 7-11 and 79-5, Plaintiff Plexxikon Inc. (“Plexxikon”) respectfully submits

 2   this Administrative Motion to File under Seal. The following documents contain information designated

 3   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” by Defendant

 4   Novartis Pharmaceuticals Corporation (“Novartis”) pursuant to the Protective Order entered in this

 5   matter. Plexxikon takes no position as to the confidentiality of these documents and seeks sealing solely

 6   to remain in compliance with the Protective Order and this Court’s Local Rules. To that end, if this

 7   material is subject to protection, Plexxikon expects that, within four days of the service and filing of this

 8   motion, Novartis will file declarations supporting this motion as required by Civil Local Rule 79-5.

 9   Pursuant to Civil Local Rule 79, Novartis bears the burden of submitting declarations, based on personal
10   knowledge, which demonstrate “compelling reasons” for why these materials should remain sealed.
11
                 Document                        Portions to be Sealed                 Reasons for Sealing
12    Plaintiff’s Notice of Motion and     Page 2, lines 15–28                   Designated as
      Motion to Exclude Certain            Page 3, lines 1–13, 18–20             “CONFIDENTIAL” or
13    Opinions and Testimony of            Page 4, lines 4–15, 19–20             “HIGHLY CONFIDENTIAL-
14    Novartis’s Technical Experts         Page 5, lines 5–12, 18–20, 24–26      ATTORNEYS’ EYES ONLY”
      and Memorandum of Points and         Page 6, lines 13–15                   by Novartis
15    Authorities in Support Thereof       Page 8, lines 19–24
                                           Page 9, lines 1–5
16                                         Page 10, lines 1–6, 15–22, 27–28
                                           Page 11, lines 25–28
17
                                           Page 12, lines 1–2, 9–11
18    Exhibit 1 to the Declaration of      To be sealed in its entirety          Designated as “HIGHLY
      Laura E. Miller in Support of                                              CONFIDENTIAL-
19    Plaintiff Plexxikon Inc.’s                                                 ATTORNEYS’ EYES ONLY”
      Motion to Exclude the Opinions                                             by Novartis
20    and Testimony of Novartis’s
      Technical Experts
21
      Exhibit 2 to the Declaration of      To be sealed in its entirety          Designated as
22    Laura E. Miller in Support of                                              “CONFIDENTIAL” by
      Plaintiff Plexxikon Inc.’s                                                 Novartis
23    Motion to Exclude the Opinions
      and Testimony of Novartis’s
24    Technical Experts
25    Exhibit 4 to the Declaration of      To be sealed in its entirety          Designated as “HIGHLY
      Laura E. Miller in Support of                                              CONFIDENTIAL-
26    Plaintiff Plexxikon Inc.’s                                                 ATTORNEYS’ EYES ONLY”
      Motion to Exclude the Opinions                                             by Novartis
27    and Testimony of Novartis’s
      Technical Experts
28
                                                            1
                  PLAINTIFF PLEXXICON INC.’S ADMINISTRATRATIVE MOTION TO FILE UNDER SEAL
                        PURSUANT TO CIVIL L.R. 7-11 AND 79-5 / CASE NO. 4:17-CV-04405-HSG
 1
                 Document                      Portions to be Sealed                Reasons for Sealing
 2    Exhibit 5 to the Declaration of    To be sealed in its entirety            Designated as
      Laura E. Miller in Support of                                              “CONFIDENTIAL” by
 3    Plaintiff Plexxikon Inc.’s                                                 Novartis
 4    Motion to Exclude the Opinions
      and Testimony of Novartis’s
 5    Technical Experts
      Exhibit 7 to the Declaration of    To be sealed in its entirety            Designated as “HIGHLY
 6    Laura E. Miller in Support of                                              CONFIDENTIAL-
      Plaintiff Plexxikon Inc.’s                                                 ATTORNEYS’ EYES ONLY”
 7
      Motion to Exclude the Opinions                                             by Novartis
 8    and Testimony of Novartis’s
      Technical Experts
 9
10          Although the Plexxikon does not take a position on whether it is critical to seal the designated
11   documents and information from the public record, especially in light of the ‘“compelling reasons”’ test
12   set forth by the Ninth Circuit in Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
13   2006), Plexxikon has filed the instant motion so as to comply with the Protective Order.
14

15    Dated: May 16, 2019                              DURIE TANGRI LLP
16
                                                 By:                  /s/ Laura E. Miller
17                                                                   DARALYN J. DURIE
                                                                     DAVID McGOWAN
18                                                                   LAURA E. MILLER
                                                                 VICTORIA L. WEATHERFORD
19                                                                RAGHAV KRISHNAPRIYAN
                                                                   MATTHEW W. SAMUELS
20
                                                       Attorneys for Plaintiff
21                                                     PLEXXIKON INC.
22

23

24

25

26

27

28
                                                          2
                 PLAINTIFF PLEXXICON INC.’S ADMINISTRATRATIVE MOTION TO FILE UNDER SEAL
                       PURSUANT TO CIVIL L.R. 7-11 AND 79-5 / CASE NO. 4:17-CV-04405-HSG
 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on May 16, 2019 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                       /s/ Laura E. Miller
 5                                                                    LAURA E. MILLER
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          3
                 PLAINTIFF PLEXXICON INC.’S ADMINISTRATRATIVE MOTION TO FILE UNDER SEAL
                       PURSUANT TO CIVIL L.R. 7-11 AND 79-5 / CASE NO. 4:17-CV-04405-HSG
